                  Case 1:20-cv-00394-JLS-HKS Document 1-2 Filed 04/02/20 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Western District
                                                   __________ DistrictofofNew York
                                                                           __________

                                                                   )
  Jenneice Morris, Akeel Ward,                                     )
  Brandon Stewart and Justin Pearsall                              )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No.
                                                                   )
City of Buffalo, City of Buffalo Police Officer                    )
John Davidson and City of Buffalo Police                           )
Officer Patrick Garry                                              )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              City of Buffalo Police Officer
                                                John Davidson
                                                C District
                                                693 E Ferry Street
                                                Buffalo, New York 14211

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                 Matthew Albert, Esq.
                                 The Law Offices of Matthew Albert
                                 1207 Delaware Avenue, Suite 208
                                 Buffalo, New York 14209
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
